Case 1:19-cv-03722:DDD-STV Document 27-1 Filed 07/08/20 USDC Colorado Page 1 of 2

ey Case 1:19-cv-03722-STV Document 7-6 Filed 02/07/20 USDC Colorado. Page 1 of 1
9 PROCESS RECEIPT AND RETURN

U.S. Department of Justice Ey L E
T COU RT See “Instructions for Service of Process by US. Marshal”

United States Marshals Service iC

   

          

 

 

 

 

 

 

 

 

 

 

 

Dia trivist et a
PLAINTIFF COURT CASE NUMBER
Jehrone D. Falls 2020 JUL -8 PM 3:40 19-cv-03722-STV
, DEFENDANT TYPE OF PROCESS
. SEFEREY P. COLWELL
City of Aurora etal CLERK S/C
NAME OF INDIVIDUAL, COMPANY, CORPORATION, ETC TO SERVE OR DESCRIPTION OF PROPERTY TO SEIZE OR CONDEMN
SERVE Jason Rosenblatt BY HEP. CLK
¥
j AT ADDRESS (Street or RFD, Apartment No., City, State and ZIP Code)
15151 E. Alameda Pkwy aurora, CO 80012
SEND NOTICE OF SERVICE COPY TO REQUESTER AT NAME AND ADDRESS BELOW Number of process to be
Jehrone D. Falls served with this Form 285 6
- Number of parties to be
9995 East Harvard Avenue served in this case 8
#R277 Check for service
Denver, CO 80231 , on U.S.A.

 

 

SPECIAL INSTRUCTIONS OR OTHER INFORMATION THAT WILL ASSIST IN EXPEDITING SERVICE (Include Business and Alternate Addresses,
All Telephone Numbers, and Estimated Times Avatiable for Service):

 

 

 

 

 

PERSONAL SERVICE
Signature of Attomey other Originator requesting service on behalf of: PLAINTIFF TELEPHONE NUMBER DATE
: s/ R. Sams, Deputy Clerk ( DEFENDANT 303-844-3433 02/07/2020
SPACE BELOW FOR USE OF U.S. MARSHAL ONLY - DO NOT WRITE BELOW THIS LINE
+
i I acknowledge receipt for the total | Total Process | District of “ | District to Signature of Authorized USMS Deputy or Clerk Date
4 . humber of process indicated. Ongin Serve
(Sign only for USM 285 if more . Qn stk
than one USM 2835 is submitted) l No. B13 No. Bis \Y 3 /9/ 2d

 

 

 

 

 

 

 

+ Thereby certify and return that LT have personally served At have legal evidence of serie J fave executed as shown in "Remarks", the process described on the
; individual, company, corporation, etc., at the address shown above on the on the individual, conipany, cofporation, etc. shown at the address inserted below.

 

[7] Thereby certify and return that I am unable to locate the individual, company, corporation, etc. named above (See remarks below)

 

Name and title of individual served (ifnot shown above) Date Time

[-] am
Maat, Kalgees—_ Ldepioly City AHUNCY b-l0-20 | L350 2
Address (confplete only diffatent than shown above) { f ‘Signature of U.S. Marshal or Deputy
Jbl GE

Service Fee Total Mileage Charges | Forwarding Fee Total Charges Advance Deposits | Amount owed to U.S. Marshal” or
(including endeavors) (Amount of Refund")

 

 

 

 

 

 

 

 

 

 

 

REMARKS

 

Form USM-285
PRIOR VERSIONS OF THIS FORM ARE OBSOLETE Rev. 11/18

 
Case 1:19-cv-03722-DDD-STV Document 27-1 Filed 07/08/20 USDC Colorado Page 2 of 2
, - ¥

ce 7
. 4
AO 440 (Rev 06/12) Summons in a Civil Action (Page 2) **

Civil Action No. 19-cv-03722-STV

 

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (I)

: —
This summons for (name of individual and title, if any) LAs, Q M4 Ve CH / Ip tt
was received by me on (date) s ~ 76} . 2 /) .

[7 I personally served the summons on the individual at (place)

 

On (date) ; or

 

©) I left the summons at the individual’s residence or usual place of abode with (name)

, a person of suitable age and discretion who resides there,

 

on (date) , and mailed a copy to the individual’s last known address; or

1 served the summons on (name of individual) asso . who is

 

designated by law to accept service of process on behalf of (name of organizdtion)

on (date) ~/QO- 6

 

 

CO I returned the summons unexecuted because ; Or

 

OV Other (specify):

My fees are $ for travel and $ for services, for a total of $ 0.00

I declare under penalty of perjury that this information is true.

Date: 9 ~ (Y- 2 CZ. LA (PEE

Serves Signature

Zial Ofte DUS

Printed name and title

201 194 $f, Lanter (9 80244

' Server's address

Additional information regarding attempted service, etc:

 
